Title: From James Madison to George Davis, 26 December 1803 (Abstract)
From: Madison, James
To: Davis, George


26 December 1803. “Whatever may be Mr. Eaton’s individual claims upon the Sardinian lady he ransomed, you will carefully abstain from representing either to the Regency of Tunis, or otherwise, that the United States possess any right or claim to hold her in the condition of a slave. It has not been considered how far Mr. Eaton could charge her ransom to the public, nor is it known that he intends to do so; but it is certain that, if they are chargeable with it, it would neither comport with their sentiments, nor those of their Government, to enforce any claim involving the disposal of her person. It, therefore, depends upon your own judgment how far, as an individual, the friend of Mr. Eaton, or his agent, you will take any steps, and what they may be, for securing his reimbursement.”
 

   
   Extract (DNA: RG 233, Transcribed Reports of the Committee on Claims, 8th Cong., 2d sess. through 11th Cong., 3d sess., 3:290-91 [8C-A1]).



   
   For Davis’s questions concerning the ransom paid for Maria Anna Porcile, see Davis to JM, 3 July 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:142–43 and nn.). For the origin of Eaton’s involvement with her, see Jacob Wagner to JM, 7 Sept. 1801 (ibid., 2:89–90 and n. 2).


